UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7830



LINWOOD S. HASKINS,

                                              Plaintiff - Appellant,

          versus


RON HARRIS, Supervisor; ERLENE WILLIAMS,
Supervisor; PAMELA LASSITER, Case Worker,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:06-cv-00220)


Submitted:   January 31, 2007           Decided:    February 20, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linwood S. Haskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Linwood S. Haskins appeals the district court’s order

dismissing his action brought pursuant to 42 U.S.C. § 1983 (2000).

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Haskins v. Harris, No. 2:06-cv-00220 (E.D. Va. filed

Oct. 16, 2006; entered Oct. 17, 2006).         We deny Haskins’ motion to

appoint counsel.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -